          Case 3:16-cv-00651-HDM-CLB Document 36 Filed 04/15/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   CHI XIA,                                             Case No.: 3:16-cv-00651-HDM-CLB

 9          Petitioner
                                                                        ORDER
10 v.

11 NEVADA ATTORNEY GENERAL, et al.,

12          Respondents

13

14         This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Before

15 the court is respondents’ motion for extension of time to file an answer to the first-amended

16 petition. Good cause appearing,

17         IT IS ORDERED that respondents’ first motion for extension of time to file an answer

18 to the first-amended petition (ECF No. 35) is GRANTED. Respondents shall file their answer on

19 or before June 9, 2020.

20         Dated: April 15, 2020

21                                                          _________________________________
                                                            HOWARD D. MCKIBBEN
22                                                          UNITED STATES DISTRICT JUDGE

23
